DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al. (US Patent No. 7,316,332).
Re. claim 1, Powers discloses a wearable elastic device for dispensing sanitizer (see col. 1, line 61 – col. 2, line 16) comprising: a wearable elastic element (1171, see Figures 46-47) with a slit (1173, the diaphragm valve being a slit-based membrane valve, see col. 17, lines 64-67) on the surface of the wearable elastic element (see Figures 46-47), wherein the wearable elastic element having an internal reservoir for holding liquid sanitizer (the inside of reservoir 1171) and the slit is substantially hermetically sealed when the wearable elastic element is un-deformed (inherently disclosed as the diaphragm valve slit is closed until acted on by a gas pressure; see col. 5, lines 13-18 and as such, gas pressure couldn’t be present on the valve without first having a “substantial” hermetic seal).
Re. claim 3, Powers discloses a wearable elastic device for dispensing sanitizer, wherein the slit allows for dispensing liquid sanitizer stored in the wearable elastic element when the elastic element is deformed under pressure (see col. 5, lines 13-18 and col. 18, lines 10-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US Patent No. 7,316,332).
Re. claim 2, Powers discloses all of the limitations of claim 1 as recited above including the elastic element being hollow (comprising a reservoir), however, does not explicitly recite the wearable elastic element being a sphere. Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the wearable elastic element a sphere shape to make the device more aesthetically pleasing and since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US Patent No. 7,316,332) (Powers ‘332) as applied to claim 1 above, and further in view of Powers et al. (US Patent Publication No. 2008/0230560) (Powers ‘560).
Re. claim 4, while Powers ‘332 discloses a slit as recited above, Powers ‘332 does not explicitly recite that the slit allows for inserting liquid sanitizer into the wearable elastic element.
Powers ‘560 teaches that it is old and well known in the art of wearable dispensers to provide a slit (553) which allows for inserting liquid sanitizer into the wearable elastic element (see Figure 26A)(see paragraph 0113).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Powers ‘332 by making the slit capable of allowing liquid sanitizer to be inserted therein as taught by Powers ‘560 to make the device reusable, making the device more attractive to users as the entire device would not have to be repurchased and replaced when the contents therein are fully exhausted.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cwalinski et al. (US Patent No. 10,413,025) in view of Powers et al. (US Patent No. 7,316,332).
Re. claim 10, Cwalinski discloses a wearable elastic device for dispensing sanitizer comprising: multiple wearable elastic elements (disclosed throughout) with a port (604) on the surface of each of the wearable elastic elements (see Figure 6), wherein each of the wearable elastic element having an internal reservoir for holding liquid sanitizer (see Abstract); and one or more connecting elements that connect the 
Cwalinski, however, does not disclose the elastic elements having a slit which is substantially hermetically sealed when the wearable elastic element is un-deformed.
Powers teaches that it is old and well known in the art of wearable dispensers to provide a wearable elastic element (1171, see Figures 46-47) with a slit (1173, the diaphragm valve being a slit-based membrane valve, see col. 17, lines 64-67) which is substantially hermetically sealed when the wearable elastic element is un-deformed (inherently disclosed as the diaphragm valve slit is closed until acted on by a gas pressure; see col. 5, lines 13-18 and as such, gas pressure couldn’t be present on the valve without first having a “substantial” hermetic seal).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cwalinski by replacing the port of Cwalinski with the slit as taught by Powers to allow for each elastic element to be used repeatedly to dispense less than the full amount of the contents contained therein allowing each capsule to carry more than a single use.
Re. claim 11, the combination of Cwalinski-Powers does not explicitly recite the wearable elastic elements and the connecting elements are integrated as a one-piece structure. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Cwalinski-Powers to form the elastic elements and connecting elements as an integral single-piece structure to simplify manufacturing and prevent any need for assembly and since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would In re Larson, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V).
Re. claim 12, Cwalinski further discloses a wearable elastic device wherein one or more of the wearable elastic elements is a hollow sphere (see col. 2, lines 1-3).
Re. claim 13, Powers further teaches that it is old and well known in the art of wearable dispensers to provide a slit which allows for dispensing liquid sanitizer stored in the wearable elastic element when the elastic element is deformed under pressure (see col. 5, lines 13-18 and col. 18, lines 10-14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cwalinski by replacing the port of Cwalinski with the slit as taught by Powers to allow for each elastic element to be used repeatedly to dispense less than the full amount of the contents contained therein allowing each capsule to carry more than a single use.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cwalinski and Powers et al. (US Patent No. 7,316,332) (Powers ‘332) as applied to claim 10 above, and further in view of Powers et al. (US Patent Publication No. 2008/0230560) (Powers ‘560).
Re. claim 14, while Cwalinski-Powers ‘332 discloses a slit as recited above, Powers ‘332 does not explicitly recite that the slit allows for inserting liquid sanitizer into the wearable elastic element.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Cwalinski-Powers ‘332 by making the slit capable of allowing liquid sanitizer to be inserted therein as taught by Powers ‘560 to make the device reusable, making the device more attractive to users as the entire device would not have to be repurchased and replaced when the contents therein are fully exhausted.

	
Double Patenting
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/181,965 in view of Cwalinski et al. (US Patent No. 10,413,025).
Re. claims 1-15, claims 1-15 of the copending Application disclose all of the limitations of claims 1-15 with the use of the device being for a fluid rather than sanitizer. Cwalinski teaches that it is old and well known in the art of wearable dispensers that a sanitizer can be a fluid (see col. 1, line 9). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘965 application make the fluid a sanitizer as suggested by Cwalinski to provide greater claim scope protection.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,952,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘568 disclose all of the limitations of claims 1-4 and 6-7. 
Re. claim 1, claim 1 of the ‘568 discloses all of the limitations of claim 1. 
Re. claim 2, claims 1-2 of the ‘568 discloses all of the limitations of claim 2. 
Re. claim 3, claim 1 of the ‘568 discloses all of the limitations of claim 3. 
Re. claim 4, claims 1 and 6 of the ‘568 discloses all of the limitations of claim 4. 
Re. claim 6, claims 1 and 3 of the ‘568 discloses all of the limitations of claim 6. 
Re. claim 7, claims 1 and 5 of the ‘568 discloses all of the limitations of claim 7.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,952,568 in view of Cwalinski et al. (US Patent No. 10,413,025). Re. claim 10, claims 1 and 5 of the ‘568 patent disclose all of the limitations of claim 10 except for the connecting element forming a closed loop. Cwalinski teaches that it is old and well known in the art of wearable dispensers to form a connecting element (104) in a closed loop (see Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of the ‘568 patent to include the one or more connecting elements forming a closed loop as taught by Cwalinski to form a necklace or bracelet and to provide greater claim scope protection.
Re. claim 11, the claims of the ‘568 patent disclosed all of the limitations of claim 11 except for the connecting elements being integrally formed as a one-piece structure In re Larson, 144 USPQ 347, 349 (CCPA 1965)  See MPEP 2144.04(V) 
Re. claim 12, claims 1 and 2 of the ‘568 patent further disclose the limitations of claim 12.
Re. claim 13, claim 1 of the ‘568 patent further disclose the limitations of claim 13.
Re. claim 14, claims 1 and 6 of the ‘568 patent further disclose the limitations of claim 14.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Powers et al. (US Patent Publication No. 20060091156), is analogous because it discloses additional embodiments of slit diaphragm valve dispensers.
Staudt (US Patent Publication No. 20110139823), is analogous because it discloses a wearable elastic dispenser wherein the elastic element forms a tube.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754